WINDTREE THERAPEUTICS, INC. 2600 Kelly Road, Suite 100 Warrington, Pennsylvania 18976 P - 215.488.9300 F - 215.488.9557 www.windtreetx.com April 12, 2017 Suzanne Hayes Assistant Director Office of Healthcare and Insurance Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Windtree Therapeutics, Inc. Registration Statement on Form S-1 File No. 333-217161 Acceleration Request Requested Date: April 14, 2017 Requested Time: 5:00 PM Eastern Time Ladies and Gentlemen: Pursuant to Rule 461 of Regulation C promulgated under the Securities Act of 1933, as amended, Windtree Therapeutics, Inc. (the "Company"), a Delaware corporation, hereby requests that the effectiveness of the Company’s Registration Statement on Form S-1, File No. 333-217161, be accelerated to the date and time set forth above, or as soon thereafter as is practicable. Very truly yours, WINDTREE THERAPEUTICS, INC. /s/ Mary B. Templeton Mary B. Templeton Senior Vice President, General Counsel and Corporate Secretary cc: Ira L. Kotel, Dentons US LLP
